DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of a single run-on sentence “A method for bonding a first downhole tool to a borehole tubular” that must be narrative.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buytaert et al. (20150021047 – Buytaert) in view of Steele et al. (20060185856 – Steele).
Re claim 1, Buytaert discloses a method for bonding first downhole tool/ centralizer/stop collars, the centralizer including stop collars (600) each having shells (602,604), the method comprising: injecting a bonding material between shells (602,604) and a borehole tubular (100); and bonding the shells (602,604) to the tubular (100) (see paragraphs [0035]-[0040], claim 14, and figures 1A-6B).
Buytaert is silent on applying solder particles, each particle having an outer shell and a core of liquid metal, to at least one of a surface of the first downhole tool or a surface of the borehole tubular; and rupturing the shells of the solder particles to release the liquid metal cores. However, Steele teaches (see paragraphs [0058]-[0059] and figure 10: positioning frangible capsules (64) between layers (50,52), the capsules (64) containing an adhesive (62); breaking the capsules to release the adhesive (62) from the capsules (62); and bonding the layers (50,52) to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try method of Buytaert with teaching of Steele for applying solder particles, each particle having an outer shell and a core of liquid metal, to at least one of a surface of the first downhole tool or a surface of the borehole tubular; and rupturing the shells of the solder particles to release the liquid metal cores, to provide improved expandable structures for use in a wellbore, and improved methods for constructing and using such structures (i.e., Steele, pgh. 5).

The additional feature of claim 3 is merely a variation of Steele (see paragraphs [0058]-[0059] and figure 10: the adhesive (62)).
The additional features of claims 4-8 are merely variations of Buytaert (see claim 14: bonding the centralizer to the tubular).
The additional features of claims 9-11 are merely variations of Steele (see paragraphs [0058]-[0059] and figure 10: positioning the capsules (64) between layers (50,52)).
Re claim 12, Buytaert discloses a downhole tool/ centralizer/stop collars a centralizer comprising stop collars (600) each having shells (602,604), wherein the shells (602,604) are bonded to a borehole tubular (100) with a bonding material (see paragraphs [0035]-[0040], claim 1, and figures 1A-6B).
Buytaert is silent on solder particles coated on the surface, each comprising an outer shell and a core of liquid metal and being rupturable by contact between the surface and the borehole tubular such that the liquid metal solidifies and bonds the downhole tool to the borehole tubular. However, Steele teaches (see paragraphs [0058]-[0059] and figure 10: frangible capsules (64) positioned between layers (50,52), the capsules (64) containing an adhesive (62), wherein when the capsules break, the adhesive (62) may be released from the capsules (62) such that the layers (50,52) may be bonded to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the downhole tool of Buytaert with teaching of Steele to have solder particles coated on the surface, each comprising an outer shell and a core 
The additional feature of claim 13 is merely a variation of Steele (see paragraphs [0058]-[0059] and figure 10: the adhesive (62)).
Re claim 14, Buytaert discloses a downhole system comprising a borehole tubular (100) including a surface; and a first downhole tool /a centralizer/stop collars (600) each having shells (602,604), wherein the shells (602,604) are bonded to the tubular (100) with a bonding material (see paragraphs [0035]-[0040], claim 1, and figures 1A-6B). Buytaert is silent on solder particles have an outer shell and a core of liquid metal that solidified upon rupture of the outer shell. However, Steele teaches (see paragraphs [0058]-[0059] and figure 10: frangible capsules (64) positioned between layers (50,52), the capsules (64) containing an adhesive (62), wherein when the capsules break, the adhesive (62) may be released from the capsules (62) such that the layers (50,52) may be bonded to each other). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the downhole system of Buytaert with teaching of Steele to have solder particles coated on the surface, each comprising an outer shell and a core of liquid metal and being rupturable by contact between the surface and the borehole tubular such that the liquid metal solidifies and bonds the downhole tool to the borehole tubular, for providing improved expandable structures for use in a wellbore, and improved methods for constructing and using such structures (i.e., Steele, pgh. 5).
The additional features of claims 15-20 are the same as those of claims 2-4, 6, 5, 7, respectively. Thus, the same reasoning applies to claims 15-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676